United States Court of Appeals,

                        Eleventh Circuit.

                      Nos. 94-2901, 94-2989.

           Timothy Edward WHITE, Petitioner-Appellant,

                                v.

   Robert A. BUTTERWORTH, The Attorney General for the State of
Florida, Harry K. Singletary, Jr., Secretary of the Florida
Department of Corrections, Respondents-Appellees.

                         March 11, 1996.

Appeals from the United States District Court for the Middle
District of Florida (No. 93-1488-CIV-J-10), Wm. Terrell Hodges,
Judge.

Before KRAVITCH, EDMONDSON and BARKETT, Circuit Judges.

     BY THE COURT:

     Appellant's "emergency notice to the court for corrections,"

construed as a motion to correct this court's opinion of December

7, 1995, 70 F.3d 573, is GRANTED.    As corrected, the first sentence

of footnote one reads as follows:

     White also appears to have made the argument that he was "in
     custody" as a result of the 1987 conviction because Alabama
     had placed a detainer on him for the conviction that should
     have run concurrently with his 1987 sentence.